Lowe. C. J.
The defendant as the sheriff of Keokuk County levied upon a two horse wagon of the plaintiff’s, who replevied the same, upon the ground that he habitually used the wagon for the support of himself and family, and therefore exempt from execution.
During the trial, three questions were reserved by defendant for the consideration of this court.
Hirst: The court below permitted plaintiff to prove the use of the wagon at Pike’s Peak, in support of his claim.
Second: The court instructed the jury that they might take into consideration, in determining whether the plaintiff was a tfeamster, in his trip to Pike’s Peak.
*49Third: In overruling the motion for a new trial.
In none of these was there error. The verdict of the jury was responsive to, and justified by, the evidence; and we are not prepared to say that a teamster may not contract to do hauling or team work outside of the State without forfeiting his rights under the exemption law. If he can do so, both the evidence excepted to and the charge of the court were proper. But we think the evidence shows that the use of the wagon at home was sufficient to warrant the verdict and therefore the defendant was not prejudiced by the introduction of the evidence complained of, or the charge of the court.
Judgment affirmed.